DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated02/10/2022 has been considered and entered.  The declaration dated 02/10/2022 by Ronald Sloan has been reviewed and found to be persuasive.  Therefore, the previous rejections are withdrawn and the claims allowed.

Allowable Subject Matter
Claims 10, 17, 19 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art by Sloan (US 2006/0160708) teaches motor oil composition having alphaolefin and synthetic sulfonate and the polytetrafluoroethylene as claimed.  However, while Sloan does not particularly recite the presence of zinc dialkyldithiophosphate (zddp), the declaration by Sloan, who is the same inventor, attests to the fact that the motor oil of Sloan’708 essentially comprised zddp and that all motor oils for steel on steel contact and/or non-babbitt bearings universally contained zddp compounds.  Therefore, the claims are allowed based on the declaration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771